Citation Nr: 1008806	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for posttraumatic stress 
disorder which was diagnosed by a private mental health care 
provider in September 2004, however, the alleged in-service 
stressors have not been verified, and additional development 
is required.

The Veteran has submitted information regarding the in-
service stressors sufficient for further development. 

Also, the record shows that the Veteran has been diagnosed 
with depression.  The diagnoses of posttraumatic stress 
disorder and depression appear to have been based on the 
Veteran's military service in Vietnam.  Multiple medical 
diagnoses that differ from the claimed condition, in this 
case posttraumatic stress disorder, do not necessarily 
represent wholly separate claim, and what constitutes a claim 
cannot be limited by a lay Veteran's assertion of his 
condition in his application, but must be construed based on 
the reasonable expectations of the non-expert claimant, and 
the evidence developed in processing the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Additional development 
regarding the diagnosis of depression is also required.


Accordingly, the case is REMANDED for the following action:

1.  Contact the proper federal 
custodian to verify from the unit 
history and lessons learned of 1098th 
Transportation Company from December 
1969 to May 1971, while the Veteran was 
stationed at Qui Nhon and Da Nang, 
Vietnam, incidents of patrols or river 
transport missions taking enemy fire, 
as described in the Veteran's 
statements and private medical records. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the evidentiary 
development described above, if the 
additional evidence contains credible 
supporting evidence of any alleged in-
service stressors, afford the Veteran a 
VA psychiatric examination to determine 
whether the Veteran has posttraumatic 
stress disorder which is at least as 
likely as not related to any in-service 
stressor for which there is credible 
evidence.  

If there is a diagnosis other than 
posttraumatic stress disorder, the 
examiner is asked to express an opinion 
as to whether it is at least as likely 
as not that the Veteran's psychiatric 
disorder is related to the Veteran's 
experiences in service.



In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

The claims folder must be made 
available to the examiner for review.

3.  After the above development is 
completed, adjudicate the claim of 
service connection for posttraumatic 
stress disorder.  If there is a 
diagnosis other than posttraumatic 
stress disorder, adjudicate the claim, 
Clemons v. Shinseki, 23 Vet. App. 1, 4-
5 (2009).  If the benefit sought 
remains adverse to the Veteran, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
